Citation Nr: 1450721	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-18 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran had active service in the United States Army from May 1943 to October 1945, including service in Europe for which he was awarded the Purple Heart Medal.  The Veteran died in October 2003, and the appellant is seeking benefits as his surviving spouse.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that, in part, denied the appellant's request to reopen her claim of entitlement to service connection for the cause of the Veteran's death.  

In a November 2013 decision, the Board reopened the cause of death claim and then remanded the case for additional development.  The case was subsequently remanded for additional development in May 2014.  The case has now been returned to the Board for appellate review.

In addition to the paper claims files, there is an electronic file associated with the claim.  The electronic file does not currently contain any evidence pertinent to the claim not already of record in the claims file, but the electronic file does contain additional argument from the appellant's representative.

The issue of entitlement to nonservice-connected death pension benefits has been raised by the appellant's letter dated in April 2011, but that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that matter, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran died in October 2003.

2.  At the time of the Veteran's death, he was service-connected for the residuals of a gunshot wound of the right thigh (rated at 30 percent), right frozen foot (rated at 30 percent), left frozen foot (rated at 30 percent), demineralization of the right foot (rated at 10 percent) and osteopenia of the left foot (rated at 10 percent); he was awarded a total rating based on individual unemployability effective from October 2002.  

3.  Service medical records do not indicate that the Veteran had any chronic cardiac disorder or any chronic renal disorder or chronic anemia or Alzheimer's disease or diabetes mellitus or any chronic pulmonary disease and there is no evidence of continuity of any such conditions between the Veteran's discharge from service and the diagnosis of them many years later nor were any such disorders documented within one year of the Veteran's discharge from service in October 1945.

4.  A connection between the Veteran's fatal myocardial infarction due to congestive heart failure due to congestive cardiomyopathy and his military service has not been demonstrated.

5.  A connection between the Veteran's peripheral vascular disease or chronic renal failure or chronic anemia or Alzheimer's disease and his military service has not been demonstrated.

6.  The Veteran's service-connected disabilities, whether singly or in aggregate, did not cause, contribute to, or hasten, his death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5103A, 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating a claim for VA benefits is codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has fulfilled the above VA notice and development assistance requirements in this case.  The duty to notify for the cause of death claim was satisfied way of a letter sent to the appellant in August 2010 that fully addressed all the notice elements.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  She was also asked to submit evidence and/or information in her possession to the RO.  Furthermore, the cause of death claim on appeal was readjudicated, and an SSOC was issued in September 2014.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that a proper VA notice for dependency and indemnity compensation (DIC) claim based on cause of death must also include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

The RO provided the appellant substantially compliant Hupp notice by means of the letter dated in August 2010.  That letter informed the appellant that in order to establish entitlement to DIC benefits the evidence needed show that the Veteran died from a service-related disease or injury.  She was told that to establish service connection for the cause of death the evidence must show that the condition causing the Veteran's death had its onset during service or was permanently aggravated by service.  This notice conveyed in layperson's terms the requirements for establishing service connection for a disease that caused the Veteran's death.  This notice also clearly informed the appellant of evidence needed to establish that the Veteran's death was caused by a service-connected disability.  

The Board notes that the appellant was also notified of effective dates for ratings in the letter sent to her in August 2010.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, as service connection for the cause of the Veteran's death is being denied, any deficiencies in VA's duties to notify the appellant concerning effective dates or degree of disability for the cause of death claim are harmless, as the denial has rendered moot any issues with respect to implementing an award.  Id.

The appellant has had ample opportunity to respond/supplement the record and she has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated, the appellant bears the burden of demonstrating any prejudice from defective VA notice with respect to the downstream issues").  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor her representative has alleged any prejudicial or harmful error in VA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.

Furthermore, the appellant has been represented by a veterans service organization throughout her appeal.  Representation does not alleviate VA's obligation to provide compliant notice; however, that representation is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error.  VA communications to the claimant and his or her representative, the claimant's actions and communications to VA, and the representative's actions and communications to VA will signal whether, under the circumstances of each case, it has been demonstrated that the appellant had a meaningful opportunity to participate effectively in the processing of her claim.  See Overton v. Nicholson, 20 Vet. App. 427, 438-439 (2006).  It is clear from the appellant's communications that she is cognizant as to what is required of her and of VA.  Moreover, the appellant and her representative have not indicated there is any outstanding evidence relevant to the claim.

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance in obtaining evidence would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the AOJ reviewed the claims file, including the Veteran's service medical treatment records.  The claims file contains copies of the Veteran's death certificate and amended death certificate, copies of private medical records and multiple written statements from the appellant and her representative, as well as statements from a private treating physician.

A VA medical opinion was issued in February 2014, with an addendum dated in June 2014.  A medical opinion is adequate when it is based upon consideration of prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the February 2014 medical opinion (with June 2014 addendum) was generated by a health care professional and the associated report with addendum reflects review of the Veteran's prior medical history and records.  The February 2014 report with addendum included etiologic opinions and demonstrated objective evaluations.

The Board finds that the February 2014 medical opinion report with addendum is sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown that the report was in any way incorrectly prepared or that the reviewer failed to address the pertinent medical issues.  As a result, the Board finds that additional development by way of another medical opinion would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327; Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and she was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available records that she wanted the RO to obtain for her that were not obtained.  The appellant was given more than one year in which to submit evidence after the RO gave her notification of her rights under the pertinent statute and regulations.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As previously noted, the Board remanded the case for additional development in November 2013, and May 2014.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the AOJ sought the Veteran's terminal hospital records but the appellant failed to submit any release for those records.  The AOJ obtained clarification from a private treating physician and also obtained a VA medical opinion with an addendum.  The AOJ then reviewed all the evidence of record and readjudicated the appellant's claim.  Therefore, the Board concludes that substantial compliance with the Board's remand instructions has been achieved in this case.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (noting that a Court or Board remand confers upon a Veteran the right to substantial, but not strict, compliance with that order). 

In sum, the record has been fully developed, and it is difficult to discern what additional guidance VA could have provided to the appellant regarding what further evidence she should submit to substantiate her claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the statutory duty to assist requirements and the implementing regulations and the record is thus ready for appellate review.

II.  The Merits of the Claim

The appellant contends that the Veteran's service-connected disabilities were a contributing cause of his death.  She believes that the disabilities contributed materially and substantially to his death.  The appellant noted in July 2007 that the Veteran was service-connected for a thigh wound and cold injuries which caused circulation problems with his blood, and that he had had three major leg surgeries including aneurysms behind his right knee and in his groin.  She has contended that the service-connected frostbite was the cause of the peripheral vascular insufficiency which in turn caused, contributed to, or aggravated the congestive heart failure that caused the fatal heart attack.

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain, for example, is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  In such a situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

Service connection may be granted on a secondary basis for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310

At the time of his death, the Veteran had been awarded service connection for a gunshot wound of the right thigh (rated as 40 percent disabling); frozen foot, right (rated as 30 percent disabling); frozen foot, left (rated as 30 percent disabling); demineralization of the right foot (rated as 10 percent disabling); and osteopenia of the left foot (rated as 10 percent disabling).  

Review of the evidence of record reveals that the Veteran underwent a VA medical examination in November 1999.  He brought with him a September 1999 letter from his private treating internist that stated that the Veteran suffered from arterial and venous insufficiency, atherosclerotic coronary heart disease, status post several heart attacks and degenerative joint disease.  The problems with the Veteran's legs were said to have started after he fell at the plant where he worked for over thirty years and broke his left kneecap around 1986-1987.  The Veteran had to wear a cast and an aneurysm was subsequently discovered in the area of the left knee.  The Veteran's vascular system had been a problem since 1964, but nothing serious until the left kneecap fracture.  The Veteran reported that, other than numbness, he had not experienced any weakness in his right thigh after the gunshot wound healed.  The Veteran stated that he did not currently smoke cigarettes and that he had stopped smoking in 1983.  The Veteran was noted to have been diabetic for two years on diet control.  

Private hospital records indicate that the Veteran underwent an aortic abdominal aneurysm repair in October 2001.  He subsequently passed a renal stone and developed renal failure.  The Veteran was admitted to the private hospital in November 2001; on admission, he was noted to have a diagnosis of chronic heart failure (CHF) that was arteriosclerotic in nature.  The Veteran underwent a left lower extremity duplex venous ultrasound during the November 2001 hospitalization.  The testing revealed chronic venous thrombosis at the left popliteal and solus vein level.  No evidence of propagation to the femoral level was noted.  An echocardiogram performed that same month revealed extensive calcification of the aortic root without stenosis; the aortic valve was calcified.  Deep vein thrombosis of the left lower extremity was present.  The Veteran was again admitted to this private hospital in July 2002; the admitting diagnoses included pneumonia, chronic obstructive pulmonary disease (COPD), atrial fibrillation, cellulitis of the leg, CHF, chronic renal failure, cardiac pacemaker in situ, Alzheimer's syndrome, disaccharidase deficiency/malabsorption and chronic ischemic heart disease.

The Veteran subsequently underwent another VA medical examination in December 2002.  The Veteran stated that he used to smoke a pack of cigarettes a day for 30 years before he quit smoking in 1981 or 1982.  

The Veteran died in October 2003.  The death certificate issued in November 2003 stated that the immediate cause of the Veteran's death was myocardial infarction (MI) that was due to, or a consequence of CHF that, in turn, was due to or a consequence of congestive cardiomyopathy.  Other significant conditions that contributed to death but did not result in the underlying cause already stated were listed as chronic renal failure, chronic anemia, and Alzheimer's disease.  The death certificate was signed by a private physician who had treated the Veteran.  This physician stated that it had been years between the onset of the Veteran's CHF and congestive cardiomyopathy and his death.

In February 2005, the private physician who signed the death certificate indicated that the Veteran's disability related to his thermal episodes from World War II and his cigarette smoking combined to cause his steady deterioration through the years.  He wrote that the Veteran eventually died from complications related to congestive heart failure, hypertension, renovascular disease and renal failure, chronic obstructive pulmonary disease, diabetes mellitus, and Alzheimer's type dementia.  

In March 2006, this physician wrote that peripheral vascular insufficiency is frequently associated with coronary artery disease (CAD) and that CAD is associated with congestive failure.  The doctor stated that the Veteran clearly had his peripheral vascular insufficiency well in advance of any known CAD and that his circulation in his vascular tree was one of the items regarding his frost bite and damage in World War II. 

A VA medical opinion was obtained in October 2008.  The reviewing physician reviewed the claims file, including the service medical records, and noted that the Veteran had suffered thermal injury to his lower extremities and a gunshot wound to his right thigh in service.  The reviewing physician also noted the disabilities for which service connection was in effect before the Veteran's death, and the diseases which caused the Veteran's death.  He reviewed the appellant's July 2007 statement and the February 2005 and March 2006 letters from the private treating physician who signed the death certificate.  The reviewing physician noted that a July 2002 hospital discharge summary for the Veteran showed a prior history of arterial grafts in the legs as well as coronary artery bypass grafting, ischemic cardiomyopathy, and Alzheimer's dementia.  A previous hospital discharge summary date in July 2001 had shown the Veteran had a normal hematocrit of 42 percent as well as marked hypercholesterolemia and hypertriglyceridemia.  The reviewing physician noted that, during a VA examination conducted in December 2002, the Veteran said he smoked in the past and had quit smoking in 1981 or 1982.  The reviewing physician stated that internet searches using the keywords cold injury, trench foot and vascular had yielded no results demonstrating a link between atherosclerotic vascular or atherosclerotic peripheral vascular disease and a prior cold injury of the lower extremities.  The reviewing physician also stated that the private treating physician had not provided any rationale to support his implication that there was such a causal relationship between a prior cold injury of the lower extremities and atherosclerotic vascular or atherosclerotic peripheral vascular disease.

The reviewing physician opined that it was not at least as likely as not that the Veteran's service-connected residuals of his gunshot wound to his right thigh or his residuals of frozen feet caused or contributed to his death.  The reviewing physician further stated that, while peripheral vascular disease and coronary heart disease frequently coexist and share a common pathophysiology of underlying atherosclerosis, the medical literature did not support a causal relationship between cold injury and the development of atherosclerotic vascular disease.  The reviewing physician said that the Veteran's vascular disease resulted from his combined risk factors of cigarette smoking, diabetes, and hyperlipidemia.  The reviewing physician also noted that one could pose a case that the Veteran's injuries might have predisposed him to vascular disease by imposing a sedentary lifestyle but said that it did not appear to be the case that the Veteran had a sedentary lifestyle as he maintained gainful employment until developing atherosclerotic vascular disease in the 1980s, some 30 years after his service discharge.  The reviewing physician concluded that neither the private treating physician nor the medical literature presented evidence in support of finding a causal relationship between the Veteran's exposure to cold during service and his death or his heart disease.  The reviewing physician noted that cigarette smoking was strongly linked to the development of peripheral vascular disease. 

In August 2010, the appellant sought to reopen her claim of entitlement to service connection for the cause of the Veteran's death and indicated that she believed that the Veteran's war wounds caused the problems that led to his death.  In an April 2011 letter to a Congressional Representative, the appellant stated that she understood that the VA denial of her claim was based on the Veteran's death certificate not including any mention of the service-connected disabilities being direct causes of his death.  The appellant also stated that she understood that the death certificate could be amended and that she needed to have it amended as soon as possible but did not have the form the doctor needed to initiate the amendment. 

In November 2011, the appellant submitted copies of several documents, including letters from the private treating physician to the Tennessee Department of Vital Records dated in July 2011, and August 2011.  The physician indicated that the Veteran's primary diagnosis was MI, CHF, congestive cardiomyopathy and peripheral vascular insufficiency secondary to frostbite and gunshot wound of the thigh, chronic renal failure, chronic anemia and Alzheimer's disease.  A September 2011 letter from the private treating physician to the RO states that an amended death certificate had been issued and that the death certificate now showed that the Veteran's peripheral vascular insufficiency due to frostbite and a gunshot wound was one of the major causes of the Veteran's death.

Review of the amended death certificate indicates that the immediate cause of death as shown on the death certificate was myocardial infarction due to or as a consequence of a congestive heart failure due to or as a consequence of congestive cardiomyopathy due to or as a consequence of peripheral vascular insufficiency secondary to frostbite and a gunshot.  Other significant conditions listed as contributing to death but not resulting in the underlying cause were chronic renal failure, chronic anemia, Alzheimer's disease, a contused knee, hyperesthesias of the right leg and degenerative arthritis.  

The evidence of record includes a June 2014 letter from the private treating physician who signed the Veteran's death certificate.  The physician stated that the Veteran's medical records had all been destroyed years ago.  The physician also stated that, as best he could remember, the amendment of the Veteran's death certificate was done at the behest of the state to more accurately reflect his actual level of illness.  However, this contradicts the appellant's written statement to her Congressional Representative that the physician was initiating the amendment on her behalf.

The private treating physician said that it was felt that the Veteran's peripheral neuropathy resulted from the vascular insufficiency that arose from the [in-service] frostbite and gunshot wound.  He noted that demineralization was clearly subsequent to poor vascularization.  The doctor stated that, although CHF is common in patients more than 50 years old, theoretically poor inflow secondary to systolic dysfunction and peripheral vascular alterations may predispose endovascular interventions to [heart] failure and he provided a citation for a medical journal article.  However, review of that article reveals that the conclusion of the article was that CHF is associated with reduced patency after peripheral endovascular intervention and is an independent risk factor for patency loss.  Specifically, CHF and reduced ejection fraction (EF) (<40%) is a strong independent risk factor for patency loss.  The point of the article was that the success of endovascular intervention for symptomatic peripheral arterial disease (PAD) is affected by the presence of CHF; CHF and specifically heart failure with reduced EF are independent risk factors for loss of patency after endovascular intervention for symptomatic PAD and as a risk factor for patency loss, this prevalent comorbidity exceeds other generally accepted risk factors such as diabetes and anatomically challenging lesions.  It does not indicate that PAD causes CHF - rather, CHF affects surgical outcomes for PAD.

The evidence of record also includes a VA medical opinion dated in February 2014, with an addendum dated in June 2014.  The reviewing doctor stated that the Veteran's claims file and current medical literature were reviewed as a foundation for the medical opinion.  The reviewer stated that the Veteran's service-connected disabilities were limited conditions pertaining to the lower extremities while the causes of death (MI, congestive cardiomyopathy with chronic renal failure and chronic anemia) were systemic in nature.  The reviewer stated that there was an absence of diagnosis, injury or treatment of any chronic disease process or exposures affecting the cardiovascular system during active duty or/and over the presumptive period.  The reviewer concluded that it was therefore less likely than not that the Veteran's cause of death was secondary to, caused by or aggravated by his military service or service-connected disabilities.  

The reviewing doctor went on to note that heart failure is a condition involving abnormal cardiac emptying or filling and that these abnormalities typically precede, often by many years, the onset of symptoms.  The reviewer stated that the onset of the Veteran's cardiac condition was consistent with and in association with his diabetes, smoking and COPD and fell outside the realm of active duty and presumptive period.  The reviewer agreed with the October 2008 VA medical opinion that the Veteran's vascular disease resulted from the combined risk factors of cigarette smoking, diabetes, and hyperlipidemia.  The reviewer disagreed with the private treating doctor's indication that there is a causal relationship between cold injuries and subsequent development of atherosclerotic vascular disease; the reviewer stated that the medical literature did not support the existence of any such causal relationship.  

In the June 2014 addendum to the medical opinion, the reviewing doctor stated that it was at least as likely as not that the bone changes (osteopenia and demineralization) in the Veteran's feet were consistent with his normal aging process.  The reviewer also stated that the current medical literature provided no examples of medical studies that associated cold injury of the feet with MI or congestive cardiomyopathy and concluded that it was less likely than not that the bone changes of the feet contributed to the Veteran's death.  The reviewer also concluded that the residuals of the gunshot wound were localized to the area of the knee and that it was less likely than not that the Veteran's bilateral neurovascular conditions, to include venous and arterial insufficiency, his atherosclerotic coronary heart disease, status post several heart attacks or his degenerative joint disease were causally related to the service-connected gunshot wound and/or the bilateral cold injuries of the feet.  The reviewer opined that the Veteran's diabetes and smoking were major risk factors contributing to his cardiac conditions that were the ultimate causes of death.  

The reviewer noted that the private treating physician, in his statements and opinions about the Veteran's cause of death, failed to mention the role of diabetes and COPD related to long-term tobacco use.  The reviewing doctor stated that the current medical literature was silent for a relationship between localized cold injury and the subsequent development of CHF and also silent for a relationship between a localized gunshot wound of a thigh and subsequent development of CHF.  The reviewer further stated that the current medical literature was silent for a relationship between localized cold injury or gunshot wound of a thigh and the subsequent development of diabetes, Alzheimer's disease or COPD -  noting that the current literature strongly suggested a relationship in the other direction with diabetes being a cause of peripheral vascular disease and cardiac disease and smoking causing COPD and peripheral vessel disease because of the direct effect on smooth muscle and diminished oxygenation of blood.  

Finally, the reviewing doctor concluded that no service-connected disability caused general impairment of health such that the Veteran was materially less capable of resisting the effects of the primary cause of death due to or as a consequence of CHF due to or as a consequence of congestive cardiomyopathy.  The reviewer noted that the current medical literature was silent for a localized frost injury causing a general impairment of health.

The Board has considered the appellant's claim of entitlement to service connection for the cause of the Veteran's death on a direct service-connection basis but finds that there is no competent evidence of record to establish any etiological relationship between the Veteran's active military service, including the in-service gunshot wound and frostbite of the feet, and the cardiac disease that resulted in his death or the chronic renal failure, chronic anemia and Alzheimer's disease which contributed to the Veteran's death.  In addition, the evidence does not show that symptomatology related to cardiac disease or chronic renal failure or chronic anemia or Alzheimer's disease or peripheral vascular disease or a chronic pulmonary disease or diabetes occurred in service or for many years after service.  The first mention of the Veteran having peripheral vascular disease dates to 1964, and the diabetes was diagnosed in the late 1990s, with the cardiac problems apparently starting sometime in-between those dates.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

In this case, it was not until the 1964, almost 20 years after he completed his active duty, that the Veteran was first diagnosed with any peripheral vascular disease.  In addition, the contemporaneous medical evidence indicates that the onset of diabetes occurred in 1997, and that the Veteran's other conditions occurred more than one year after his service separation.  No medical opinion of record has indicated that the Veteran met the requirements for a diagnosis of any cardiac disease, vascular disease, renal disease or respiratory disease or for DM or Alzheimer's disease while he was on active duty.  Thus, the evidence does not support a finding that the Veteran's fatal cardiac diseases or renal or vascular disease or diabetes was related to his active duty based on in-service occurrence or continuity of symptomatology.  

The Board has also considered whether service connection for the cause of the Veteran's death is warranted on a presumptive basis.  As previously noted, the contemporaneous medical evidence indicates that the onset of symptoms of the Veteran's vascular disease occurred in 1964, and all other pathology related to the cause of the Veteran's death occurred after 1964.  There is no evidence of record that puts the onset of the fatal cardiac disease or the DM or renal failure or chronic pulmonary disease or vascular disease within one year of service separation and service connection is therefore not warranted on that basis.

The Board has further considered whether service connection for the cause of the Veteran's death is warranted under the theory of secondary service connection.  Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, in this case the weight of the competent probative evidence of record does not establish that any one of the Veteran's service-connected disabilities had any etiologic relationship, including by way of aggravation, to the cardiac disease that led to the Veteran's demise or to the renal failure or to the vascular disease or to the diabetes or to the pulmonary disease or to the Alzheimer's disease that contributed to his death.  The weight of the competent probative evidence of record does not indicate that any one of the Veteran's service-connected disabilities caused, contributed to, or hastened the Veteran's death, rather the preponderance of the competent medical evidence supports the opposite conclusion.  

The preponderance of the clinical evidence of record does not support the conclusion that the Veteran's fatal cardiac disease was related to any incident of service or to any service-connected disability or treatment thereof; the same holds true for the chronic renal failure, chronic anemia, vascular disease, pulmonary disease and Alzheimer's disease.  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this case, the Board places greater weight on the opinions expressed in the October 2008 and February 2014 (with June 2014 addendum) VA medical opinions, because the opinions were based on a review of the claims file, cited to specific clinical findings and because the opinions contain a rationale for the conclusions rendered.  The Board also finds that opinions submitted by the private treating physician in support of the appellant's claim are not particularly probative.  To wit, the most recent opinion from the private physician was drawn from his memory of what happened more than ten years before as he stated that all records had been destroyed; the private physician's earlier statements conflict with his later statements in that the service-connected disabilities were not mentioned by the doctor until after the appellant's claim was denied; the appellant was the one who asked the doctor to initiate an amendment of the death certificate and not the state; the amended death certificate does not reflect the Veteran's actual level of illness which was indicated by the private physician to be the reason for the amendment because there is no mention of the hypertension, COPD or diabetes that the private physician had previously listed as causing complications that led to the Veteran's death; and the private physician has not provided any supporting rationale for his statements that the cold injury caused peripheral vascular disease which in turn caused cardiovascular disease - the citation he provided did not support these statements.

The Board has also considered the appellant's statements and those of her representative.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, supra. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, cardiomyopathy and peripheral vascular disease are not the type of disorders as to which a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  

The Board acknowledges the appellant's belief that the Veteran's death was due to service, particularly by way of aggravation from the service-connected gunshot wound and cold injury residuals.  However, the appellant has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the appellant received any special training or acquired any medical expertise in evaluating and determining causal connections for any medical condition.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).

The appellant is competent to provide statements as to matters within her observation and personal knowledge, such as the Veteran's symptoms and medical history.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that competent evidence is not required when the issue involves either the diagnosis or the etiology of a disability); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (listing situations in which lay evidence is competent and sufficient to establish the diagnosis of a condition); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge).

However, unlike the Veteran's symptoms and medical history, whether there is a relationship between the Veteran's death and the service-connected gunshot wound and cold injury residuals is a determination that is medical in nature because it cannot be made based on lay observation alone.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, such as the presence of varicose veins, but not with respect to determinations that are "medical in nature"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that unlike varicose veins, rheumatic fever is not a condition capable of lay diagnosis); Layno, 6 Vet. App. at 469-71 (noting that a veteran is competent to report difficulty breathing, but not to diagnose the condition as bronchial asthma).  A person making a determination that is medical in nature must have the appropriate medical training or expertise in order for his opinion to be considered as competent evidence.  See Layno, 6 Vet. App. at 469-70 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Because the appellant has not been shown to have such specialized training or expertise, her lay opinions as to whether there is a relationship between the Veteran's death and his service-connected disabilities are not competent and therefore has no probative value.  See Id.  

Thus, the Board cannot give decisive probative weight to the opinions of the appellant as to the etiology of the Veteran's death because she is not qualified to offer such opinions.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382(Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278(Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive or secondary) to indicate that the fatal cardiac pathology was incurred by any incident of military service, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).  The same holds true for the renal failure, anemia, Alzheimer's disease, peripheral vascular disease and the diabetes.

Thus, taking into consideration all the evidence of record, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Because the preponderance of the evidence is against this service connection claim, the benefit-of-the-doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service, for which the Board is grateful.  There also can be no doubt that the appellant is sincere in her belief that the Veteran's death was related to his military service.  However, while the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which the claimed benefit may be granted.  Although the Board is sympathetic to the appellant's claim, it is without authority to grant her claim and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104(c).


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


